Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An access system for a vehicle, the access system comprising: 
a plurality of antennas configured to each receive a signal transmitted from a portable access device to the vehicle, wherein the signal is transmitted on a 2.4 gigahertz frequency, wherein the plurality of antennas as a system comprise 
a first circular polarized antenna comprising a conductive ring-shaped body have a first inner hole, 
a first circular isolator connected to the conductive ring-shaped body, and 
a first linear polarized antenna connected to the first circular polarized antenna and the first circular isolator and extending outward from the first circular isolator, wherein the first linear polarized antenna comprises 
a sleeve, and 
a conductive element extending through the sleeve, 
wherein the first linear polarized antenna extends orthogonal to a radius of the first circular polarized antenna; and 
an access module configured to 
downconvert the received signal to generate an in-phase signal and a quadrature phase signal,

determine a location of the portable access device relative to the vehicle based on the distance and the angles of arrival, and 
permit access to the vehicle based on the location.

13. (Currently Amended) A method of operating an access system of a vehicle, the method comprising: 
receiving a signal transmitted from a portable access device to the vehicle at each of a plurality of antennas, wherein the signal is transmitted on a 2.4 gigahertz frequency; 
downconverting the received signal to generate an in-phase signal and a quadrature phase signal; 
sampling the in-phase signal and [[a]] the quadrature phase signal to form complex interleaved samples to recreate in-phase and quadrature-phase vectors for each of the plurality of antennas to form a data matrix; 
performing carrier phase based ranging including implementing a music algorithm, based on the data matrix, to (i) determine a distance between the portable access device and the vehicle, and (ii) determine angles of arrival of the received signal as received at the plurality of antennas; 
determining a location of the portable access device relative to the vehicle based on the distance and the angles of arrival; and 
permitting access to the vehicle based on the location.

Examiner’s Statement of Reasons for Allowance
Claims 1-6 and 9-28 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the plurality of antennas as a system comprise a first circular polarized antenna comprising a conductive ring-shaped body have a first inner hole, a first circular isolator connected to the conductive ring-shaped body, and a first linear polarized antenna connected to the first circular polarized antenna and the first circular isolator and extending outward from the first circular isolator, wherein the first linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, and wherein the first linear polarized antenna extends orthogonal to a radius of the first circular polarized antenna; and an access module configured to downconvert the received signal to generate an in-phase signal and a quadrature phase signal, perform carrier phase based ranging including implementing a music algorithm to (i) determine a distance between the portable access device and the vehicle, and (ii) determine angles of arrival of the received signal as received at the plurality of antennas”. 
Claims 2-6, 9-12 and 22 depend therefrom.
Regarding independent claim 13, patentability exists, at least in part, with the claimed features of “sampling the in-phase signal and the quadrature phase signal to form complex interleaved samples to recreate in-phase and quadrature-phase vectors for each of the plurality of antennas to form a data matrix; performing carrier phase based ranging including implementing a music algorithm, based on the data matrix, to (i) determine a distance between the portable access device and the vehicle, and (ii) determine angles of arrival of the received signal as received at the plurality of antennas”. 
Claims 14-21 and 23 depend therefrom.

Claims 25-28 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845